                 Case 3:16-bk-02232-JAF           Doc 129       Filed 07/08/19       Page 1 of 1
[31813] [Order Striking]




                                        ORDERED.
Dated: July 8, 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                   Case No. 3:16−bk−02232−JAF
                                                                         Chapter 11
Premier Exhibitions, Inc.



________Debtor*________/

 ORDER STRIKING CERTIFICATE OF SERVICE RE: DISCLOSURE STATEMENT TO ACCOMPANY
    PLAN OF LIQUIDATION OF THE DEBTORS' NOTICE OF NON−VOTING STATUS UNDER
 DEBTOR'S PLAN OF LIQUIDATION, NOTICE OF DEEMED REJECTING STATUS UNDER DEBTOR

   This case came on for consideration upon the Court's own motion. On July 3, 2019 , the debtor filed a
Certificate of Service Re: Disclosure Statement to Accompany Plan of Liquidation of the Debtors; Notice of
Non−Voting Status Under Debtor's Plan of Liquidation, Notice of Deemed Rejecting Status under Debtors'
Plan of Liquidation, Notice of Non−Voting Status with Respect to Disputed Claims, Disclosre Statement and
Plan without original signature of Debtor's Attorney as required by Fed. R. Bank. P. 9011. It is

   Ordered:

    The Certificate of Service Re: Disclosure Statement to Accompany Plan of Liquidation of the Debtors;
Notice of Non−Voting Status Under Debtor's Plan of Liquidation, Notice of Deemed Rejecting Status under
Debtors' Plan of Liquidation, Notice of Non−Voting Status with Respect to Disputed Claims, Disclosre
Statement and Plan is stricken from the record.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
